Citation Nr: 0400880	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a back 
injury, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1962 
to August 1963.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) St. Petersburg, Florida.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  

REMAND

The veteran asserts that the symptoms associated with is 
service-connected low back disability are more disabling than 
currently evaluated.  

In a December 1963 rating action, the RO granted service 
connection for mild residuals of an old injury to the back 
and rated the back disability under 38 C.F.R. § 4.17a, 
Diagnostic Code 5295 which pertains to lumbosacral strain.  
The veteran's service-connected back disorder was 
subsequently evaluated under Diagnostic Codes 5010-5292.  The 
hyphenated code pertains to limitation of motion of the 
lumbar spine and arthritis.  The United States Court of 
Veterans Appeals has held that when a diagnostic code is 
predicated on loss of motion, the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 must be also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups, excess fatigability, weakened 
movement, incoordination, or pain on movement.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996); Deluca v. Brown, 8 Vet. App. 
202, 207-208 (1995)

In that connection, the most recent VA examination dated in 
January 2001 of the veteran's service-connected back 
disability is not adequate for rating purposes.  At that 
examination, the veteran complained of pain, weakness, and 
stiffness secondary to back pain.  Although the examiner 
provided the range of motion the veteran's back and noted 
that the veteran had limitation of motion of the lumbar 
spine, he did not indicate the range of motion which elicited 
pain.  In addition, the examiner did not address whether or 
not the veteran demonstrated other manifestations of 
functional loss including weakness, excess fatigability, and 
incoordination as prescribed by 38 C.F.R. §§ 4.40 and 4.45 
(2003).  See Deluca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  

The record also reflects that the veteran has other back 
disorders for which he is not service-connected, including 
discogenic disc disease, which may affect his overall back 
disability.  The VA examiner in January 2001 stated that the 
veteran had findings that may be akin to LS radiculopathy, 
but also indicated that veteran has restriction of the lumbar 
spine that may be secondary to degenerative joint disease of 
the spine.  The diagnostic assessment was discogenic disc 
disease, L4-5 and L5-S1 and degenerative arthritis, apohyseal 
joints L4-L5 and L5-S1, bilateral.  An electrodiagnosis of 
the lumbar spine conducted in April 2001 was normal.  

Subsequent VA outpatient treatment records reflect that the 
veteran was seen for increased back problems.  In June and 
August 2001, the veteran reported that his back disorder was 
affecting his daily living including his ability to walk and 
sleep.  Additional complaints included leg numbness and 
urinary urgency and acute back spasm.  These records reflect 
that the veteran refused rehabilitation because he felt that 
his back disability was too severe.  In June 2001, it was 
noted that the veteran's low back pain was due to discogenic 
disease.  Diagnoses included discogenic disc disease, L4-5 
and L5-S1 and degenerative arthritis, apohyseal joints L4-L5 
and L5-S1, bilateral.  

Based on the foregoing, the Board is of the view that another 
VA examination is warranted to determine the severity and 
nature of the veteran's service-connected back disability.  
38 C.F.R. § 3.326 (2003).  

Accordingly, the case is remanded to the RO for further 
development: 

1.  The veteran should be requested to provide the 
names, addresses and approximate dates of treatment 
for any health care providers, including VA, who 
may possess additional records pertinent to his 
claim.  After obtaining any necessary consent forms 
for the release of the veteran's private medical 
records, the RO should obtain, and associate with 
the claims folder, all records noted by the veteran 
that are not currently on file.

2.  The RO should provide the veteran a VA 
orthopedic and neurological examination to 
determine the level of severity of the service-
connected lumbosacral strain.  The examiner should 
review the claims file prior to conducting the 
examination.  All necessary studies should be 
conducted.  

a.  The orthopedic examiner should comment on the 
following:  

?	The examiner should provide range of 
motion measurements (using a 
goniometer) of the lumbosacral 
spine.  The examiner is requested to 
provide a definition, in degrees, of 
"normal" lumbar motion, and 
provide an opinion as to the 
severity of any evidenced motion 
limitation in the veteran.  

?	The examiner must perform tests of 
joint movement against varying 
resistance of the lumbar spine.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use must also be 
described by the examiner.  

?	The examiner must identify any 
objective evidence of pain or 
functional loss due to pain of the 
lumbar spine.  

?	The examiner must express an opinion 
concerning whether there would be 
additional limits on functional 
ability during flare-ups (if the 
veteran describes flare-ups), and, 
if feasible, express this in terms 
of additional degrees of limitation 
of motion during flare-ups.  If this 
is not feasible, the examiner should 
so state.  

?	The examiner should specifically 
identify all any evidence of 
lumbosacral strain to include 
whether there is listing of whole 
spine to opposite side, positive 
Goldthwaite's sign, marked 
limitation of forward bending in 
standing position, loss of lateral 
motion with osteo-arthritic changes, 
narrowing or irregularity of joint 
space, or abnormal mobility on 
forced motion; or whether there is 
muscle spasm on extreme forward 
bending.  

b.  The neurologic examiner should 
comment and describe in detail all 
neurological impairment and indicate 
whether there are any intervertebral 
symptoms of the veteran's service-
connected residuals of back injury or 
service. 

2.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken. If any 
development is incomplete, undertake appropriate 
corrective action.  Stegall v. West, 11 Vet. App. 
268 (1998).  

3.  Then, the RO should then readjudicate the 
claim of entitlement to an increased rating for 
residuals of a back injury.  

4.  If the claim remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no further action until he is further informed.  
The purpose of this REMAND is to obtain additional medical 
information and to accord due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


